429 F.2d 581
Louis James CASCIO, Appellant,v.UNITED STATES of America, Appellee.
No. 24267.
United States Court of Appeals, Ninth Circuit.
June 22, 1970, Rehearing Denied July 30, 1970.

Louis James Cascio, in pro. per.
James L. Browning, U.S. Atty., San Francisco, Cal., for appellee.
Before BROWNING and CARTER, Circuit Judges, and PENCE,* District judge.
PER CURIAM:


1
This is but a typical appeal in forma pauperis and pro per from denial of relief sought by petition under 28 U.S.C. 2255.


2
In 1967, petitioner, indicted for bank robbery and represented by retained counsel, pled not guilty.  Before trial he pled guilty to an information charging aiding and abetting attempted armed bank robbery (18 U.S.C. 2 and 2113(a), (d)), and was sentenced to 10 years imprisonment.  Thereafter the indictment was dismissed.  Over 1 1/2 years later, in 1969, he filed his 2255 petition, asking that his sentence be vacated for (a) ineffective assistance of counsel, (b) involuntary plea of guilty, and (c) that his plea of guilty was the result of coercion and inducements.


3
The record before the district court indicated that at the time of plea, he specifically stated that he was satisfied with the representation afforded by his attorney.  The record also showed that prior to plea his counsel stated there were no promises or representations made, and the United States Attorney at that time stated he would take no position in respect to sentence.  The record makes it clear that petitioner should have been fully aware of the possibility of a sentence of even 25 years.


4
Petitioner's 2255 affidavit sets forth no specific facts indicating that any deal was made between petitioner's counsel and the United States Attorney; it contains but vague conclusatory statements.  It also makes only loose and vague claims of coercion.  Nothing in it is sufficient to merit the relief requested.1  Petitioner's claim that counsel should have appealed from the sentence has no merit-- there was nothing to appeal from.  He had pled guilty, and his petition shows nothing else.


5
Affirmed.



*
 Honorable Martin Pence, United States District Judge for the District of Hawaii, sitting by designation


1
 Meeks v. United States, 9th Cir. 1970, 427 F.2d 881